Citation Nr: 0324710	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for post operative 
residuals of a left wrist scaphoid excision, with ulnar 
column fusion, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel 

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In November 2002, the Board of Veterans' Appeals 
(Board) directed that its evidence development unit conduct 
further development in accordance with the provisions of 38 
C.F.R. § 19.9(a)(2) (2002). 


REMAND

In accordance with the Board's November 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issues now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issues of 
entitlement to increased evaluations for 
PTSD and for post operative residuals of 
a left wrist scaphoid excision with ulnar 
column fusion; as well as the issue of 
entitlement to a total disability 
evaluation based on individual 
unemployability, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If any 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claims.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


